Case 2:1

a BR UM ON

nN

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

8-cv-06105-GW-AS Document 148-5 Filed 12/20/19 Page 1lof4 Page ID #:4470

Michael Friedland (State Bar No. 157,217)
michael. friedland@knobbe.com

Thomas P. Krzeminski (State Bar No. 213,714)
2tpk@knobbe.com

2040 Main Street, 14th Floor

Irvine, CA 92614

Phone: (949) 760-0404

Facsimile: (949) 760-9502

Attorneys for Plaintiff,
HIGHMARK DIGITAL, INC.

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

WESTERN DIVISION
HIGHMARK DIGITAL, INC., a CASE NO. 2:18-cv-06105-SJO-AS
California corporation,
Plaintiff, DECLARATION OF RICHARD
MATULIA IN SUPPORT OF
v. PLAINTIFF HIGHMARK
DIGITAL, INC.’S MOTION FOR
CASABLANCA DESIGN cUMMARY S0StMNT
CENTERS, INC., a California Hon. 8. James Otero
corporation, FOUR SEASONS Magistrate Judge Alka Sagar

WINDOWS, INC., a California
corporation; INTERIOR DOOR & Date: January 27, 2020
CLOSET COMPANY, an Time: 10:00 a.m.
unincorporated California company; Judge: S. James Otero
ONE DAY DOORS AND CLOSETS, Location: Courtroom 10C
INC., a California corporation; .

wg Discovery Cutoff: 9/30/2019
DAVID WINTER, an individual; and) Pre-Trial Conference: 2/3/2020
ONE DAY ENTERPRISES, LLC, a Trial Date: 2/11/2020
Delaware company,

Defendants.

 

 

 

 
Case 2:18-cv-06105-GW-AS Document 148-5 Filed 12/20/19 Page 2o0f4 Page ID #:4471

Z| I, Richard Matulia, hereby declare:
1. I am the Chief Executive Officer (“CEO”) of HIGHMARK
DIGITAL, INC. (hereinafter “HighMark”), Plaintiff in this action. I have

 

2
3
41! personal knowledge of the matters set forth in this Declaration and, if called
5}| upon as a witness, would testify competently thereto.

6 2. I submit this Declaration pursuant to Federal Rule of Civil
7|| Procedure 56(c)(4), and Local Rules 7 and 56 in support of Plaintiff
8|| HighMark’s Motion for Summary Judgment.

9 3. At the time David Winter resigned from HighMark, HighMark
10|| had an opportunity to grow and expand its market share. HighMark had the
11 ability and funds to pursue that opportunity.

12 4. David Winter removed confidential and proprietary HighMark
13||_ data from a company device issued to him prior to returning said device. This
141 wiping of data from a HighMark laptop and a HighMark external hard drive
15|| was confirmed by a third-party forensics service (CalForensics) that
16|| HighMark engaged to retrieve device data.

17 5. HighMark’s trade secrets are the process, method, and platform
18|| associated with digitally storing door measurement data from measuring
19|| devices, and converting that measurement data into cutting instructions in the
20, form of HOP files readable by a Holzher CNC Machine. Tangible aspects of
21|| this trade secret include (1) the HOP files, to the extent that HighMark’s
22|| conversion source code, or any portion thereof, can be derived from a HOP
23|| file, and (2) the source code for this conversion process. HighMark takes
24|| measures to maintain the confidentiality of its trade secrets through use of
25|| confidentiality agreements with employees, customers, and suppliers.

26|| Furthermore, access to source code requires unique log-in credentials, which

 

27\| HighMark provides to a limited number of employees.

28
-2-

 

 
Case 2:1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

B-CV-06105-GW-AS Document 148-5 Filed 12/20/19 Page 3of4 Page ID #:4472

6. The trade secrets described in Paragraph 5 of this declaration are
encompassed in HighMark’s One-Cut™ system.

7. Since the start of my employment with HighMark in
approximately January 2014, Prodim Proliner measurement devices have not
been used as part of HighMark’s One-Cut™ system.

8. Converting digital door measurement data for interior
replacement doors into cutting instructions for CNC machines is not a practice
generally known in our industry. Converting digital door measurement data
for interior replacement doors into cutting instructions readable by a Holzher
CNC machine specifically would be even rarer. Prior to the Defendants
starting their companies, I was not aware of any competitors of HighMark
having the ability to generate HOP files to cut doors on a Holzher CNC
machine.

9. To the best of my knowledge, David Winter was compensated
for his work as an employee of Highmark throughout his time of employment.

10. HighMark’s One-Cut™ system generates door cutting
instructions in the form of a HOP file, which contains code readable by a
Holzher CNC machine.

11. The problem HighMark addresses with its One-Cut™ system is
that new doors can be cut with straight sides to fit new, straight frames,
whereas replacement doors need to precisely fit an existing door frame
uniquely misshapen over time.

12. Attached hereto as Exhibit 8 is a true and correct copy of a
compilation of HighMark’s financial information, which was provided to
HighMark’s Damages Expert David Hanson in connection with this lawsuit.

///
HT]
H/T]

 
Case 2:1fB-cv-06105-GW-AS Document 148-5 Filed 12/20/19 Page 4of4 Page ID #:4473

1 I declare under penalty of perjury under the laws of the United States
that the foregoing is true and correct.
Executed on December 20, 2019 at (NCO California.

Zo
Jl Z LEP”
an Matulia

 

NSN BDO S&S WB BW WKY

‘oO oD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 
